Dear Representative Scott:
This opinion is in response to your question asking:
         Does the county commission in a 3rd class county have the authority to require county elected office-holders to attend and open their office in the courthouse on Saturday morning, after they have been open during regular working hours Monday-Friday?
Section 49.265, RSMo 1986, provides:
         The county commission in all counties of class two, by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five days each week, and in all counties of classes three and four by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five and one-half days each week. The county commission, after entering such an order, may require any office to be open six days a week when public convenience requires. The authorization by the county commission in counties of the third and fourth class to close such offices must be published three times in the county newspapers and such authorization to be signed by the county commission.
The primary object of statutory construction is to ascertain the intent of the legislature from the language used, to give effect to that intent, and in so doing the words used are to be considered in their plain and ordinary meaning.Springfield Park Central Hospital v. Director of Revenue,643 S.W.2d 599 (Mo. 1983). Section 49.265 gives the county commission in a third class county the authority to require that all county offices, except the sheriff's office, be open not more than five and one-half days each week. By this language, the county commission has the authority to require that county offices, except the sheriff's office, be open five and one-half days each week. Being open five and one-half days could include Monday through Friday, during regular working hours, and Saturday morning. The county commission may require any office to be open six days a week when the public convenience so requires.
Before Section 49.265 was amended in 1959 by House Bill No. 534, Seventieth General Assembly, such section provided:
         The county court in all counties of class two, by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five days each week. The county court, after entering such an order, may require any office to be open six days a week when public convenience requires.
By enacting House Bill No. 534 in 1959, the legislature apparently intended that county offices, except the sheriff's office, in third and fourth class counties, could be required to be open five and one-half days each week.
Outside the management of the fiscal affairs of the county, county courts (county commissions) possess no powers except those conferred by statute. State ex rel. Floyd v. Philpot,364 Mo. 735, 266 S.W.2d 704, 710 (Mo. banc 1954). In this instance, the county commission has the authority under Section49.265 to require all county offices, except the sheriff's office, to be open five and one-half days each week.
One aspect of your question is whether the elected officeholder can be required to be present on Saturday mornings. The applicable statute simply provides for the office to be open. Whether the elected officeholder or an employee is present would be within the discretion of the elected officeholder.
CONCLUSION
It is the opinion of this office that the county commission in a third class county has the authority under Section 49.265, RSMo 1986, to require all county offices, except the sheriff's office, to be open five and one-half days each week; therefore, such county commission has the authority to require county offices, except the sheriff's office, to be open Saturday mornings after being open Monday through Friday during regular working hours. The county commission may require any office to be open six days a week when the public convenience so requires.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General